Case 5:18-cv-00452-JSM-PRL Document 26 Filed 01/15/19 Page 1 of 1 PageID 180



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

LYNDA MACEDA,

      Plaintiff,

v.                                                       Case No: 5:18-cv-452-Oc-30PRL

CHARTER COMMUNICATIONS, INC.
and BRIGHT HOUSE NETWORKS,
LLC,

      Defendants.


                               ORDER OF DISMISSAL

      Before the Court is the Joint Stipulation of Dismissal with Prejudice (Dkt. 25).

Upon review and consideration, it is

      ORDERED AND ADJUDGED as follows:

      1.     This cause is dismissed with prejudice, each party to bear their own

             attorney’s fees and costs.

      2.     All pending motions, if any, are denied as moot.

      3.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 15th day of January, 2019.




Copies furnished to:
Counsel/Parties of Record
